Citation Nr: 0803811	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  92-05 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
benefits in the originally calculated amount of $10,335.00, 
to include the preliminary issue of the validity of the debt.  




ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1963 to 
October 1964.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May  1991 decision by the Committee on Waivers and 
Compromises at the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  

As an initial matter, the Board sees the amount of 
overpayment was originally calculated by the RO to be 
$10,335.00.  The June 2007 supplemental statement of the 
case's (SSOC's) "ISSUE" section listed the debt as totaling 
$2,082.00, but then referred to the original $10,335.00 
figure in its "DECISION" section.  The record shows the 
overpayment was recovered in the amount of $10,865.94 by 
making deductions from the veteran's monthly VA benefit 
checks from February 1991 to January 1994.  So as the amount 
of overpayment has been stated as both $10,335.00 and 
$2,082.00 (with a still different figure of $10,865.94 
apparently recouped), the RO should check its calculations 
and make certain the correct amount has been recovered and 
make any necessary adjustments.

Concerning this, in August 2007 the veteran submitted a 
statement to VA indicating he married E. B. S. in 1980, not 
1990, and therefore that the RO was "wrong," apparently 
referring to the date used to calculate the amount of his 
debt.  The Board is construing this statement as a claim for 
an earlier effective date for payment of additional 
compensation benefits on account of his second spouse, E. B. 
S., and refers this issue to the RO for appropriate 
development and adjudication.  


FINDINGS OF FACT

1.  The veteran was granted a 100 percent disability rating 
for a psychiatric disorder effectively since October 1964, 
when his military service ended.

2.  He received additional benefits for his dependent 
children and first spouse.  

3.  He obtained a divorce from his first spouse on November 
25, 1975.  On June 27, 1980, he married his second spouse, 
but he did not inform VA of his divorce and remarriage until 
November 29, 1990.  

4.  For the period from November 26, 1975, to June 26, 1980, 
he received dependency benefits to which he was not entitled 
since he was not married at that time.  He did not notify VA 
of his change in marital status until several years later, on 
November 29, 1990.  Thus, an overpayment in the amount of 
$10,355.00 was created because he was receiving benefits to 
which he was not entitled.

5.  There is no indication of fraud, misrepresentation or bad 
faith on the part of the veteran in the creation of this 
debt.

6.  However, he clearly was at fault in the creation of this 
debt in failing to report his divorce in a timely manner; any 
VA fault in the creation of this debt is far outweighed by 
his.

7.  A waiver of repayment of this debt would result in unfair 
enrichment to the veteran; recovery of this overpayment will 
not subject him to undue hardship.  

8.  Denial of the waiver request would not defeat the purpose 
of the award of VA benefits.

9.  There is no indication the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the additional benefits received.




CONCLUSIONS OF LAW

1.  There is a valid debt resulting from an overpayment of 
compensation benefits in the amount of $10,355.00.  38 
U.S.C.A. §§ 5107, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (2007).

2.  The criteria are not met for waiver of recovery of this 
overpayment.  38 U.S.C.A. §§ 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  But this waiver claim involves 
Chapter 53 of Title 38 of the Unites States Code, and 
therefore the duty to notify and assist provisions of the 
VCAA do not apply.  Lueras v. Principi, 18 Vet. App. 435 
(2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see 
also 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005).  
Additionally, the statute at issue in this appeal is not 
found in Chapter 51.  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this 
particular claim, the VCAA is inapplicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002).

The Board is satisfied as to compliance with its January 
1994, August 1996, and February 2000 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

The Validity of the Debt

The preliminary issue of the validity of a debt is a 
threshold determination that must be made prior to a decision 
on a request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).

The veteran was been in receipt of VA disability benefits due 
to service-connected disabilities at a rating of 100 percent 
effectively since October 1964, when his military service 
ended.  He also received benefits for his dependent first 
spouse, M. D. N., and his children.  The record shows that he 
was informed that he should notify VA if there was any change 
in the status of his dependents.  

The veteran divorced his first spouse, M. D. N., in November 
1975 and married his second spouse, E. B. S., in June 1980.  
But he did not apprise VA of this until many years later.  
Thus, he continued to receive benefits for his dependent 
first spouse while he was unmarried.  VA did not become aware 
of his divorce from M. D. N. until September 1983, when he 
told a VA examiner that he had been married twice.  When VA 
resultantly asked that he submit evidence of his change in 
martial status, he did not submit evidence of his divorce 
from M. D. N. until November 29, 1990.  So the Board 
concludes the overpayment in question is a valid debt because 
he received benefits (notably, additional compensation) to 
which he was not entitled.

Whether the Veteran is Entitled to have this Debt Waived

Any veteran entitled to compensation for disability rated not 
less than 30 percent is entitled to additional compensation 
for dependents, to include a spouse.  38 U.S.C.A. § 1115 
(West 2002); 38 C.F.R. § 3.4(b)(2) (2004).  The veteran was, 
at all times relevant to this issue, rated 100 or 70 percent 
disabled for his service-connected disability.

An award of additional compensation for a dependent spouse is 
effective as of the latest of the following:  (1) the date of 
claim, meaning (a) the date of the marriage, if evidence of 
the event is received within one year of the event, or (b) 
the date notice is received of the dependent's existence, if 
evidence is received within one year of VA's request; (2) the 
date dependency arises; (3) the effective date of the 
qualifying disability, if evidence of dependency is received 
within one year of notification of the rating action; or (4) 
the date of commencement of the veteran's award.  38 C.F.R. § 
3.401(b).

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side, 
which means arriving at an outcome that is fair to both the 
obligor (the veteran) and the Federal Government (VA).

In making this determination, consideration will be given to 
the following factors, which are not intended to be all-
inclusive:  (1) the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the veteran; (5) the unjust enrichment of 
the veteran; and (6) whether the veteran changed positions to 
his detriment in reliance upon a granted VA benefit.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  Jordan 
v. Brown, 10 Vet. App. 171 (1997).

When, in fully weighing and balancing each equitable factor, 
there is an approximate balance of positive and negative 
evidence as to any material issue, VA shall give the veteran 
the benefit of the doubt. 38 U.S.C.A. § 5107(b).  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).



In May 1991, the Committee on Waivers and Compromises denied 
the veteran's request for a waiver of the indebtedness 
created by the overpayment of compensation benefits, finding 
he had failed to promptly notify VA that he divorced his 
first spouse, M. D. N., in November 1975 and did not remarry 
until June 1980.  The Committee determined he should have 
reasonably known that he was receiving erroneous benefits 
because the amount he received also compensated him for 
M. D. N. since she was his dependent first spouse.  VA was 
not alerted to his divorce from her and remarriage until he 
had a September 1983 VA examination, at which time he 
informed the examiner that he had been married twice.  
He did not submit actual documentation of his divorce from M. 
D. N. until even more recently, in November 1990.  So while 
the Committee stopped short of finding he had committed 
fraud, misrepresentation, or bad faith in the creation of the 
debt, the Committee nonetheless found that he should have 
reasonably known to inform VA of the change in his marital 
status - particularly as this in turn affected the amount of 
his monthly compensation.  

The Board agrees with the Committee's determination, for the 
same reasons.  That is, the facts of this case do not reveal 
fraud, misrepresentation, or bad faith on the veteran's part 
in the creation of the overpayment in question because there 
is nothing in the record suggesting he tried to hide his 
divorce from M. D. N. or mislead VA about the circumstances 
of his marital situation.  There simply is no reason to 
conclude otherwise.  But having said that, the Board must now 
proceed to the question of whether the collection of the 
overpayment would be against "equity and good conscience."  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  As mentioned, 
pursuant to 38 C.F.R. § 1.965, the standard of equity and 
good conscience will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  38 C.F.R. § 1.965(a).

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  In considering the evidence 
of record, the Board finds that greater weight must be placed 
on the balancing of faults in this case, and not on a finding 
of undue hardship or unjust enrichment.  The responsibility 
in the creation of the overpayment of benefits rests entirely 
with the veteran, inasmuch as it was due to his failure to 
keep the RO apprised of his marital status - despite clear 
prior notice that he needed to do this as it would affect the 
amount of his monthly compensation.  Thus, the Board finds 
that he bears primary fault in the creation of the 
overpayment at issue.  However, the Board agrees with the 
Committee that VA should have acted more quickly when the 
September 1983 VA examination report revealed he had been 
married twice, not just once.

In any event, with respect to the third element, whether the 
veteran would be subjected to undue hardship if the debt were 
recovered, a March 1991 Financial Status Report (VA Form 20-
5655) showed his only income was from his VA benefits.  But 
the overpayment at issue already has been recovered in full 
by deductions in his monthly benefit checks from February 
1991 to January 1994.  In January and March 1995, the RO 
requested another Financial Status Report from the veteran, 
which he did not submit.  He did not submit any evidence to 
support the conclusion that the recovery of overpayment 
caused him undue hardship.  Therefore, the Board finds that 
he was not subjected to undue hardship during the collection 
of this debt.

After weighing all of the enumerated factors, the Board finds 
that total recovery of the overpayment does not violate the 
principles of equity and good conscience.  The veteran is at 
fault for creating the overpayment, recovery would not create 
undue hardship or defeat the purpose of his VA benefits, and 
waiver of the debt would result in his unjust enrichment 
because he received compensation for a dependent spouse while 
he was unmarried.  There is no evidence of detrimental 
reliance on his part.  As the preponderance of the evidence 
is against his claim, the "benefit-of-the-doubt" rule does 
not apply, and consequently, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990). 




ORDER

The request for a waiver of indebtedness created by an 
overpayment of compensation benefits in the amount of 
$10,335.00 is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


